DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 14 utilize the term “or other” in the limitations and it is not clear what would or would not be included to meet these limitations.  Appropriate correction is required.
Claim 17 utilizes the term “conventional picture frame moldings” rendering the metes and bounds of the claim indefinite as it is not clear what would or would not meet the limitation of conventional.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12, 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vihos (US 2009/0015114).
Regarding claim 1, Vihos (hereafter “D1”) discloses a controlled atmospheric enclosure (system 60 of figures 15-16) comprising: a frame (61) with an upper lip (top of 61) and a lower lip (figures 15-16); a gasket (o-rings 25); an injection molded, thermoformed, or stamped back plate (acrylic block 63 – process of forming not required in an apparatus claim); and a cover (glass 62) that rests under said upper lip of said frame and said back plate or pan is supported by said lower lip of said frame ([0036]), and where said gasket (25) is positioned between said cover and said back plate or pan and forms a press fit between the upper lip and lower lip that is airtight and forms a controlled atmospheric enclosed area for display of objects and artifacts (gasket 25 are located between cover 62 and plate 63 and between upper and lower lips of frame; D1 teaches integral oxygen indicator 67 and inert gas filling by valve 26).
Regarding claim 2, D1 discloses wherein said cover (62) is a glazing ([0036]).
Regarding claim 12, D1 discloses further comprising one or more valves (26) transiting from an outer side surface of said frame to said atmospheric enclosed area (figure 16).

Regarding claim 17, as best understood, D1 discloses wherein said frame is configured for use with conventional picture frame moldings for wall hanging or table top display (figure 15).
Regarding claims 18-19, D1 disclose a separate space below mat (64) for oxygen indicator (67) (figure 16; note the claim only requires functional space capable of receiving such items of claims 18-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vihos (US 2009/0015114) in view of Friedman (US 8,270,059).
Regarding claims 3-7, D1 does not teach wherein said glazing is laminated glass, a coating being anti-reflective and 98% UV filtering of standard green, wherein said glazing is one of water white glass or single strength coated glass, wherein said glazing has been annealed or tempered, or wherein said glazing is electrochromic glass configured for variable control of light entering the enclosure.

It would have been obvious to one of ordinary skill in the art at the time of filing to utilize for D1 wherein said glazing is laminated glass, a coating being anti-reflective and 98% UV filtering of standard green, wherein said glazing is one of water white glass or single strength coated glass,, wherein said glazing has been annealed or tempered, and/or wherein said glazing is electrochromic glass configured for variable control of light entering the enclosure as these properties are taught by D2 for providing useful display properties of glazing/glass.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vihos (US 2009/0015114) in view of Friedman (US 8,270,059) and Albahri (US 2009/0027759).
Regarding claim 8, the combined system of D1 applied above does not disclose wherein shading of said electrochromic glass may be controlled electronically via a user interface, or the shading may change automatically based on the lighting conditions incident to said cover.
Albahri (hereafter “D3”) discloses shading of said electrochromic glass may be controlled electronically via a user interface, or the shading may change automatically based on the lighting conditions incident to said cover (Abstract: where automatic electronic window shading (tinting) system provide shading for people to protect them from exposure to harmful direct sunlight, by providing the windows of said houses and transport vehicles with display elements and light (photocell/photovoltaic) sensors). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide automatically change shading as taught by D3 in the combined system applied above in order to reducing the cost of electricity and improving thermal and visual comfort.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vihos (US 2009/0015114) in view of Galler (US 10,472,879).
Regarding claim 9, D1 does not disclose wherein said back plate or pan is a multi-depth pan.  Galler teaches a display case (700) having a front glass and inner structure comprising a multi-depth pan (inner box 706) to allow for larger item volume.  
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the back plate of D1 with a multi-depth pan arrangement as taught in Galler secured by 
Regarding claims 10-11, D1 as modified discloses the pan is made from metal (Galler – col. 7, lines 33-36).  D1 does not disclose the material of the frame.  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a thin sheet metal for the frame as taught by Galler for the enclosure material for durability.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vihos (US 2009/0015114). 
Regarding Claims 13-14, D1 discloses wherein said one or more valves are stainless steel metal valves configured for both inlet and exhaust with double seals (fig.7/16, 26, [0027, 0036], where pair of valves and a gas source).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the stainless steel valves with double sealing in order to improve the strength of the structure sealing with double sealing of the stainless metal valves and preventing that structure from any leakage.  D1 teaches use of nitrogen gas ([0005]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vihos (US 2009/0015114) in view of Anderson (US 7,281,561).
Regarding claim 15, D1 does not specifically disclose wherein the controlled atmospheric enclosed area has an internal pressure that is positive to reduce contamination and inward leakage of the ambient air.
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vihos (US 2009/0015114) in view of Sojka (WO 2013095352).
Regarding claim 20, D1 does not disclose further comprising a power/data cable transiting from an outer side surface of said frame to said atmospheric enclosed area for connection to a telemetry device or internal lighting.
Sojka discloses a data cable transiting from an outer side surface of said frame to said atmospheric enclosed area for connection to a telemetry device (fig.1, fig.2, 112, page 7, lines: 22-30, where second region for cable management including controller 106 and sensors and further controller is connected to a remote monitor 314 (col.9, lines: 24-26)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a data/power cable as taught by Sojka in the in order to provide secure monitoring and control the operational data of the equipment.

Conclusion
See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631